DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 6/17/2022, PROSECUTION IS HEREBY REOPENED. A non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 23, 25-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 21, 23, 25-34 are directed to an abstract idea of receiving a password form the user; determining if the password is correct and then if the password is correct, receiving parameters.  These steps could be done mentally or by a human using pen and paper.  See MPEP 2106.04(a)(2), section III, C.  The abstract idea is merely used on a computer.  See MPEP 2106.05(f).
After receiving the parameters nothing is done.  The abstract idea is not integrated into a particular practical application other than generally linking the judicial exception to a particular technological environment of data input for welding.  See MPEP 2106.05(h)
While a controller with an input device, input/output control circuitry, and a processor are claimed, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because reading the claim in light of the specification, the inclusion of the general purpose controller fails to be significantly more than the abstract idea.  The claim is evaluated to determine whether it recites or involves a judicial exception (including abstract ideas, laws of nature/natural principles, and natural phenomena) without significantly more.  The claim has to recite meaningful limitations that add something of significance in order to amount to “significantly more” than the judicial exception.  See MPEP 2106.04(a)(2), section III,
Concerning abstract ideas, the Federal Circuit explained that concepts of collecting and analyzing information fall within the “realm of abstract ideas” because information is intangible. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQe2d 1739, 1741-42 (Fed. Cir. 2016). "Courts have examined claims that required the use of a computer and still found that the underlying, patent - ineligible.  Regarding claims 21 and 29, the Examiner notes that the controller is a mechanical and/or electrical device that is a general-purpose computer.  The claims do not include additional elements that are sufficient to add significantly more than the judicial exception because the input device, control circuitry, and processing circuitry are components of a general-purpose computer that performs functions (i.e. receiving user programmable parameters, inputting/outputting information to/from the controller and interface, parameters programmed into a programmable controller through the input device, receiving a password, and receiving parameters).  For the above reasons, instantly recited claims 21, 23, 25-34 do not appear to qualify as eligible subject matter (MPEP 2106.04(a)(2), section III, C). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25-31, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because the limitation “determining if the password is correct; and if the password is correct….” appears to be conditional as written.  It does not appear that the limitation that follows is not required. The Examiner requests that the Applicant please clarify if the limitation is required.  
Claim 29 is indefinite because the limitation “determining if the password is correct; and if the password is correct….” appears to be conditional as written.  It does not appear that the limitation that follows is not required. The Examiner requests that the Applicant please clarify if the limitation is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25-29, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (2015/0171600 from IDS) in view of Casner et al. (2009/0313549) and Peters et al. (2007/0262065).
Regarding claim 21, Burrows discloses a programmable exothermic reaction controller, comprising: input/output control circuitry for inputting and outputting information to/from the controller; processing circuitry including user programmable parameters, wherein the parameters are programmed into the programmable exothermic reaction controller using the input/output control circuitry (abstract, paragraphs 0007-0008, 0020-0035, figure 1).  Burrows discloses using various different methods to determine the predetermined amount of time between the selected zero crossing and activation of the switch.  The controller can use an algorithm programmed in the controller to determine the predetermined amount of time.  It is the Examiner’s position that Burrows discloses that the user programmable parameters comprise a timer (paragraph 0024).  
Burrows discloses that the controller is a programmable controller that can be a microprocessor (paragraph 0029).  Since the controller is programmable, there would have to be an input for receiving the parameters.  Burrows does not specifically disclose an interface or wherein the parameters are manually adjustable via the input device.  However, Casner discloses a configurable welding interface for automatic welding wherein the user can adjust parameters (paragraph 0036, abstract).  To one skilled in the art at the time of the invention it would have been obvious to allow the user to input parameters and adjust parameters in the controller otherwise the controller would be very limited and would not be useable for multiple operations.  While Casner is not used for the same application, it is known in the art the adjust parameters using a controller based on desired welding process.   
Burrows discloses a parameter including a timer (a time to ignition), but does not disclose circuitry for receiving from the input device a password from the user; determining if the password is correct; and if the password is correct, receiving from the input device the parameters from the user.  However, Peters discloses a welding apparatus that includes programming that includes password protection for selectively allowing or preventing access by personnel (paragraph 0030).  Using passwords are known for many computer systems to prevent unauthorized use to the system.  To one skilled in the art at the time of the invention it would have been obvious to use a password protection within the program to prevent unauthorized use or input that could alter the welding process.
Regarding claim 23, Burrows discloses using various different methods to determine the predetermined amount of time between the selected zero crossing and activation of the switch.  The controller can use an algorithm programmed in the controller to determine the predetermined amount of time.  It is the Examiner’s position that Burrows discloses that the timer is programmable in predetermined increments of time (paragraph 0024).  
Regarding claims 25-28, Burrows discloses that the system can compensate for different cable lengths (paragraph 0039).  While the length of the cable is not disclosed and Burrows does not specifically disclose that the parameter includes the length, it would have been obvious at the time of the invention to include the length of the cable in the program so that the system can easily compensate for the cable to ensure that the exothermic reaction process is programmed correctly.
Regarding claim 29, Burrows discloses a programmable exothermic reaction controller, comprising: input/output control circuitry for inputting and outputting information to/from the controller; processing circuitry including user programmable parameters, wherein the parameters are programmed into the programmable exothermic reaction controller using the input/output control circuitry (abstract, paragraphs 0007-0008, 0020-0035, figure 1).   Burrows discloses using various different methods to determine the predetermined amount of time between the selected zero crossing and activation of the switch.  The controller can use an algorithm programmed in the controller to determine the predetermined amount of time.  It is the Examiner’s position that Burrows discloses that the user programmable parameters comprise a timer (paragraph 0024).  
Burrows does not disclose that the parameter is displayable to the user by the display.  However, Casner discloses using a display to show a controller (figures 3-5).  To one skilled in the art at the time of the invention it would have been obvious to use a display so the user can ensure that the parameters are correct for the exothermic reaction process. 
Burrows discloses that the controller is a programmable controller that can be a microprocessor (paragraph 0029).  Since the controller is programmable, there would have to be an input for receiving the parameters.  Burrows does not specifically disclose an interface or wherein the parameters are manually adjustable via the input device.  However, Casner discloses a configurable welding interface for automatic welding wherein the user can adjust parameters (paragraph 0036, abstract).  To one skilled in the art at the time of the invention it would have been obvious to allow the user to input parameters and adjust parameters in the controller otherwise the controller would be very limited and would not be useable for multiple operations.  It is known in the art the adjust parameters based on desired welding process.  
Burrows discloses a parameter including a timer (a time to ignition), but does not disclose circuitry for receiving from the input device a password from the user; determining if the password is correct; and if the password is correct, receiving from the input device the parameters from the user.  However, Peters discloses a welding apparatus that includes programming that includes password protection for selectively allowing or preventing access by personnel (paragraph 0030).  Using passwords are known for many computer systems to prevent unauthorized use to the system.  To one skilled in the art at the time of the invention it would have been obvious to use a password protection within the program to prevent unauthorized use or input that could alter the welding process.
Regarding claim 33, the limitation “the ignition of the exothermic powder causes a material to liquefy and flow from a crucible into a mold holding at least two parts to be joined” is intended functional and does not further limit the controller.    
Regarding claim 34, the limitation “wherein the material is primarily steel.” Is material worked upon and does not further limit the controller.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (2015/0171600 from IDS) in view of Casner et al. (2009/0313549) and Peters et al. (2007/0262065) as applied to claim 21 above in view of Miyabayashi et al. (2009/0045970).
This is a secondary rejection for claim 23 in the event the Applicant does not agree that Burrows does not disclose the claimed timer.
Regarding claims 22-23, Burrows does not specifically disclose that the user programmable parameters comprise a timer. However, Miyabayashi discloses a remote control system that executes programs corresponding to various key inputs that includes a timer wherein the counter can be in increments of one seconds (paragraph 0030, abstract).  To one skilled in the art at the time of the invention it would have been obvious to include a timer as disclosed by Miyabayashi in order to time the exothermic reaction process to ensure that the process is performed completely and correctly to prevent any damage or incomplete joints.

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (2015/0171600 from IDS) in view of Casner et al. (2009/0313549) and Peters et al. (2007/0262065) as applied to claim 29 above, and further in view of Lofton et al. (2011/0132967 from IDS).
Regarding claims 30-31, Burrows does not specifically disclose wherein the igniter cable is connected to an ignition box.  However, Lofton discloses an igniter cable 56 connected to an ignition box 58 (figure 1).  To one skilled in the art at the time of the invention it would have been obvious to have an igniter cable connected to an ignition box so that the user can control the ignition of the exothermic reaction. An ignition box would be needed to ignite the reaction.  The limitation “removably” does not further limit the claim as anything can be made removable (cutting the cable).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,350,703 in view of Casner et al. (2009/0313549) and Peters et al. (2007/0262065). Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a programmable exothermic reaction controller that includes an input/output control circuitry, processing circuitry including user programmable parameters wherein the parameters are programmed into the controller using the input/out circuitry.  ‘703 does not specifically disclose an interface or wherein the parameters are manually adjustable via the input device and does not disclose circuitry for receiving from the input device a password from the user; determining if the password is correct; and if the password is correct, receiving from the input device the parameters from the user.  However, Casner discloses a configurable welding interface for automatic welding wherein the user can adjust parameters (paragraph 0036, abstract).  To one skilled in the art at the time of the invention it would have been obvious to allow the user to input parameters and adjust parameters in the controller otherwise the controller would be very limited and would not be useable for multiple operations.  It is known in the art the adjust parameters based on desired welding process.  Peters discloses a welding apparatus that includes programming that includes password protection for selectively allowing or preventing access by personnel (paragraph 0030).  Using passwords are known for many computer systems to prevent unauthorized use to the system.  To one skilled in the art at the time of the invention it would have been obvious to use a password protection within the program to prevent unauthorized use or input that could alter the welding process.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
The Applicant argues that stating Burrows is capable of performing a function is not supported by evidence.  The Applicant argues that Burrows does not teach or suggest receiving from the input device the parameters.  Casner cannot be combined with Burrows because Burrows teaches preprogrammed controller that does not receive input parameters.  The Applicant argues that Peter teaches a password that prevents access to the welding system in general and does not teach an input/output control circuitry as claimed.  
The Examiner disagrees.  The claim is drawn to general computer components. Computers are capable of performing the functions as claimed. Burrows discloses that the controller is preprogrammed.  This means that it is programmed prior to being used.  Therefore, at some point it is programmed.  Peter discloses that it is known to have to input a password in order for a welding process to be performed.  This also shows that it is known to have it preprogrammed.  Using a password in order to achieve access to a control system or a computer is not a novel concept.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735